Title: To James Madison from John Graham, 23 October 1805 (Abstract)
From: Graham, John
To: Madison, James


          § From John Graham. 23 October 1805, New Orleans. “I have the Honor to forward to you by this mail a copy of the Official Journal of the Governor of this Territory, from the 22d. of January (the time when mr Brown left this Office) to the 1st. July [not found].
          “Circumstances over which I had no controul, prevented me from transmitting this Copy sooner; but in future I will take care to comply more strictly with the Injunctions of the Law.
          “The appointments made by the Governor are not as yet placed upon the Records in this Office, but he tells me they will be so soon as he can ascertain who have, and who have not accepted the Commissions sent to them.”
        